DETAILED ACTION

Response to Amendment
Applicant's amendment filed 7/12/2022 has been entered.  Currently, claims 2, 4, 7, 10, 14 and 16 are pending and claims 1, 3, 5, 6, 8, 9, 11-13, 15 and 17-21 are cancelled.

Allowable Subject Matter
Claims 2, 4, 7, 10, 14 and 16 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the combined receipt and label or roll comprising a substrate having a thermally-sensitive coating on a first side and an adhesive on a back side of the substrate having at least four adhesive patches formed from a water-based microsphere adhesive and having the configuration of one of the ten patterns claimed and having the tack properties claimed and wherein the patches sizes are only in the specific size ratios claimed in combination with the rest of the limitations claimed.  There would have been no reason save improper hindsight to have made the combination of all of these materials, the structure and the properties claimed given the totality of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759